Exhibit 10.1

 

TRANSACTION SYSTEMS ARCHITECTS, INC.

 

LTIP Performance Shares Agreement

 

(2005 Equity and Performance Incentive Plan)

 

This LTIP Performance Shares Agreement (this “Agreement”) is made as of
                  , 2005 between Transaction Systems Architects, Inc., a
Delaware corporation (the “Corporation”) and                  , an employee of
the Corporation or its Subsidiaries (the “Grantee”).

 

WHEREAS, the Board of Directors of the Corporation has duly adopted, and the
stockholders of the Corporation have approved, the 2005 Equity and Performance
Incentive Plan (the “Plan”), which authorizes the Corporation to grant to
eligible individuals performance shares, each such performance share being equal
in value to one share of the Corporation’s common stock, par value of $0.005 per
share (the “Common Shares”); and

 

WHEREAS, the Board of Directors of the Corporation has determined that it is
desirable and in the best interests of the Corporation and its stockholders to
approve a long-term incentive plan in 2005 and, in connection therewith, to
grant the Grantee a certain number of performance shares, in order to provide
the Grantee with an incentive to advance the interests of the Corporation, all
according to the terms and conditions set forth herein and in the Plan.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the parties hereto do hereby agree as follows:

 


1.                                       GRANT OF PERFORMANCE SHARES.


 


(A)                                  SUBJECT TO THE TERMS OF THE PLAN, THE
CORPORATION HEREBY GRANTS TO THE GRANTEE           PERFORMANCE SHARES (THE
“PERFORMANCE SHARES”), PAYMENT OF WHICH DEPENDS ON THE CORPORATION’S PERFORMANCE
AS SET FORTH IN THIS AGREEMENT AND IN THE STATEMENT OF PERFORMANCE GOALS (THE
“STATEMENT OF PERFORMANCE GOALS”) APPROVED BY THE COMPENSATION COMMITTEE OF THE
CORPORATION’S BOARD OF DIRECTORS (THE “COMMITTEE”).


 


(B)                                 THE GRANTEE’S RIGHT TO RECEIVE ALL OR ANY
PORTION OF THE PERFORMANCE SHARES WILL BE CONTINGENT UPON THE ACHIEVEMENT OF
CERTAIN MANAGEMENT OBJECTIVES (THE “MANAGEMENT OBJECTIVES”), AS SET FORTH IN THE
STATEMENT OF PERFORMANCE GOALS.  THE ACHIEVEMENT OF THE MANAGEMENT OBJECTIVES
WILL BE MEASURED DURING THE PERIOD FROM [OCTOBER 1, 20     THROUGH SEPTEMBER 30,
20    ] (THE “PERFORMANCE PERIOD”).


 


(C)                                  THE MANAGEMENT OBJECTIVES FOR THE
PERFORMANCE PERIOD WILL BE BASED ON REVENUE (AS DEFINED IN THE STATEMENT OF
PERFORMANCE GOALS) (“REVENUE”), EARNINGS PER SHARE (AS DEFINED IN THE STATEMENT
OF PERFORMANCE GOALS) (“EPS”)

 

--------------------------------------------------------------------------------


 


AND BACKLOG (AS DEFINED IN THE STATEMENT OF PERFORMANCE GOALS) (“BACKLOG”). 
EACH OF THE MANAGEMENT OBJECTIVES WILL BE WEIGHTED AS FOLLOWS:


 

(I)                                     FORTY PERCENT (40%) OF THE TOTAL NUMBER
OF PERFORMANCE SHARES WILL BE BASED ON REVENUE (THE “REVENUE PERFORMANCE
SHARES”);

 

(II)                                  FORTY PERCENT (40%) OF THE TOTAL NUMBER OF
PERFORMANCE SHARES WILL BE BASED ON EPS (THE “EPS PERFORMANCE SHARES”); AND

 

(III)                               TWENTY PERCENT (20%) OF THE TOTAL NUMBER OF
PERFORMANCE SHARES WILL BE BASED ON BACKLOG (THE “BACKLOG PERFORMANCE SHARES”).

 


2.                                       EARNING OF PERFORMANCE SHARES.


 


(A)                                  INITIAL HURDLE.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY CONTAINED IN THIS AGREEMENT OR IN THE STATEMENT OF PERFORMANCE
GOALS, IN NO EVENT SHALL ANY PERFORMANCE SHARES BECOME EARNED IF UPON THE
CONCLUSION OF THE PERFORMANCE PERIOD ACTUAL PERFORMANCE RELATING TO EPS IS BELOW
THRESHOLD LEVEL AS SET FORTH IN THE PERFORMANCE MATRIX CONTAINED IN THE
STATEMENT OF PERFORMANCE GOALS.


 


(B)                                 THE REVENUE PERFORMANCE SHARES.


 

(I)                                     IF, UPON THE CONCLUSION OF THE
PERFORMANCE PERIOD, REVENUE FALLS BELOW THE THRESHOLD LEVEL, AS SET FORTH IN THE
PERFORMANCE MATRIX CONTAINED IN THE STATEMENT OF PERFORMANCE GOALS, NONE OF THE
REVENUE PERFORMANCE SHARES SHALL BECOME EARNED.

 

(II)                                  IF, UPON THE CONCLUSION OF THE PERFORMANCE
PERIOD, REVENUE EQUALS OR EXCEEDS THE THRESHOLD LEVEL, BUT IS LESS THAN THE 100%
TARGET LEVEL, AS SET FORTH IN THE PERFORMANCE MATRIX CONTAINED IN THE STATEMENT
OF PERFORMANCE GOALS, A PROPORTIONATE NUMBER OF THE REVENUE PERFORMANCE SHARES
SHALL BECOME EARNED, AS DETERMINED BY MATHEMATICAL INTERPOLATION AND ROUNDED UP
TO THE NEAREST WHOLE SHARE.

 

(III)                               IF, UPON THE CONCLUSION OF THE PERFORMANCE
PERIOD, REVENUE EQUALS OR EXCEEDS THE 100% TARGET LEVEL, BUT IS LESS THAN THE
MAXIMUM LEVEL, AS SET FORTH IN THE PERFORMANCE MATRIX CONTAINED IN THE STATEMENT
OF PERFORMANCE GOALS, A PROPORTIONATE NUMBER OF THE REVENUE PERFORMANCE SHARES
SHALL BECOME EARNED, AS DETERMINED BY MATHEMATICAL INTERPOLATION AND ROUNDED UP
TO THE NEAREST WHOLE SHARE.

 

(IV)                              IF, UPON THE CONCLUSION OF THE PERFORMANCE
PERIOD, REVENUE EQUALS OR EXCEEDS THE MAXIMUM LEVEL, AS SET FORTH IN THE
PERFORMANCE MATRIX CONTAINED IN THE STATEMENT OF PERFORMANCE GOALS, 150% OF THE
REVENUE PERFORMANCE SHARES SHALL BECOME EARNED.

 

2

--------------------------------------------------------------------------------


 


(C)                                  THE EPS PERFORMANCE SHARES.


 

(I)                                     IF, UPON THE CONCLUSION OF THE
PERFORMANCE PERIOD, EPS FALLS BELOW THE THRESHOLD LEVEL, AS SET FORTH IN THE
PERFORMANCE MATRIX CONTAINED IN THE STATEMENT OF PERFORMANCE GOALS, NONE OF THE
EPS PERFORMANCE SHARES SHALL BECOME EARNED.

 

(II)                                  IF, UPON THE CONCLUSION OF THE PERFORMANCE
PERIOD, EPS EQUALS OR EXCEEDS THE THRESHOLD LEVEL, BUT IS LESS THAN THE 100%
TARGET LEVEL, AS SET FORTH IN THE PERFORMANCE MATRIX CONTAINED IN THE STATEMENT
OF PERFORMANCE GOALS, A PROPORTIONATE NUMBER OF THE EPS PERFORMANCE SHARES SHALL
BECOME EARNED, AS DETERMINED BY MATHEMATICAL INTERPOLATION AND ROUNDED UP TO THE
NEAREST WHOLE SHARE.

 

(III)                               IF, UPON THE CONCLUSION OF THE PERFORMANCE
PERIOD, EPS EQUALS OR EXCEEDS THE 100% TARGET LEVEL, BUT IS LESS THAN THE
MAXIMUM LEVEL, AS SET FORTH IN THE PERFORMANCE MATRIX CONTAINED IN THE STATEMENT
OF PERFORMANCE GOALS, A PROPORTIONATE NUMBER OF THE EPS PERFORMANCE SHARES SHALL
BECOME EARNED, AS DETERMINED BY MATHEMATICAL INTERPOLATION AND ROUNDED UP TO THE
NEAREST WHOLE SHARE.

 

(IV)                              IF, UPON THE CONCLUSION OF THE PERFORMANCE
PERIOD, EPS EQUALS OR EXCEEDS THE MAXIMUM LEVEL, AS SET FORTH IN THE PERFORMANCE
MATRIX CONTAINED IN THE STATEMENT OF PERFORMANCE GOALS, 150% OF THE EPS
PERFORMANCE SHARES SHALL BECOME EARNED.

 


(D)                                 THE BACKLOG PERFORMANCE SHARES.


 

(I)                                     IF, UPON THE CONCLUSION OF THE
PERFORMANCE PERIOD, BACKLOG FALLS BELOW THE THRESHOLD LEVEL, AS SET FORTH IN THE
PERFORMANCE MATRIX CONTAINED IN THE STATEMENT OF PERFORMANCE GOALS, NONE OF THE
BACKLOG PERFORMANCE SHARES SHALL BECOME EARNED.

 

(II)                                  IF, UPON THE CONCLUSION OF THE PERFORMANCE
PERIOD, BACKLOG EQUALS OR EXCEEDS THE THRESHOLD LEVEL, BUT IS LESS THAN THE 100%
TARGET LEVEL, AS SET FORTH IN THE PERFORMANCE MATRIX CONTAINED IN THE STATEMENT
OF PERFORMANCE GOALS, A PROPORTIONATE NUMBER OF THE BACKLOG PERFORMANCE SHARES
SHALL BECOME EARNED, AS DETERMINED BY MATHEMATICAL INTERPOLATION AND ROUNDED UP
TO THE NEAREST WHOLE SHARE.

 

(III)                               IF, UPON THE CONCLUSION OF THE PERFORMANCE
PERIOD, BACKLOG EQUALS OR EXCEEDS THE 100% TARGET LEVEL, BUT IS LESS THAN THE
MAXIMUM LEVEL, AS SET FORTH IN THE PERFORMANCE MATRIX CONTAINED IN THE STATEMENT
OF PERFORMANCE GOALS, A PROPORTIONATE NUMBER OF THE BACKLOG PERFORMANCE SHARES
SHALL BECOME EARNED, AS DETERMINED BY MATHEMATICAL INTERPOLATION AND ROUNDED UP
TO THE NEAREST WHOLE SHARE.

 

3

--------------------------------------------------------------------------------


 

(IV)                              IF, UPON THE CONCLUSION OF THE PERFORMANCE
PERIOD, BACKLOG EQUALS OR EXCEEDS THE MAXIMUM LEVEL, AS SET FORTH IN THE
PERFORMANCE MATRIX CONTAINED IN THE STATEMENT OF PERFORMANCE GOALS, 150% OF THE
BACKLOG PERFORMANCE SHARES SHALL BECOME EARNED.

 


(E)                                  MODIFICATION.  IF THE COMMITTEE DETERMINES
THAT A CHANGE IN THE BUSINESS, OPERATIONS, CORPORATE STRUCTURE OR CAPITAL
STRUCTURE OF THE CORPORATION, THE MANNER IN WHICH IT CONDUCTS BUSINESS OR OTHER
EVENTS OR CIRCUMSTANCES RENDER THE MANAGEMENT OBJECTIVES TO BE UNSUITABLE, THE
COMMITTEE MAY MODIFY SUCH MANAGEMENT OBJECTIVES OR THE RELATED LEVELS OF
ACHIEVEMENT, IN WHOLE OR IN PART, AS THE COMMITTEE DEEMS APPROPRIATE; PROVIDED,
HOWEVER, THAT NO SUCH ACTION MAY RESULT IN THE LOSS OF THE OTHERWISE AVAILABLE
EXEMPTION OF THE AWARD UNDER SECTION 162(M) OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”).


 


(F)                                    CONDITIONS; DETERMINATION OF EARNED
AWARD.  EXCEPT AS OTHERWISE PROVIDED HEREIN, THE GRANTEE’S RIGHT TO RECEIVE ANY
PERFORMANCE SHARES IS CONTINGENT UPON HIS OR HER REMAINING IN THE CONTINUOUS
EMPLOY OF THE CORPORATION OR A SUBSIDIARY THROUGH THE END OF THE PERFORMANCE
PERIOD.  FOR PURPOSES OF THIS AGREEMENT, THE CONTINUOUS EMPLOY OF THE GRANTEE
SHALL NOT BE CONSIDERED INTERRUPTED OR TERMINATED IN THE CASE OF TRANSFERS
BETWEEN LOCATIONS OF THE CORPORATION AND ITS SUBSIDIARIES.  FOLLOWING THE
PERFORMANCE PERIOD, THE COMMITTEE (OR THE INDEPENDENT MEMBERS OF THE BOARD OF
DIRECTORS) SHALL CERTIFY THAT THE MANAGEMENT OBJECTIVES HAVE BEEN SATISFIED AND
SHALL DETERMINE THE NUMBER OF PERFORMANCE SHARES THAT SHALL HAVE BECOME EARNED
HEREUNDER.  IN ALL CIRCUMSTANCES, THE COMMITTEE (OR THE INDEPENDENT MEMBERS OF
THE BOARD OF DIRECTORS) SHALL HAVE THE ABILITY AND AUTHORITY TO REDUCE, BUT NOT
INCREASE, THE AMOUNT OF PERFORMANCE SHARES THAT BECOME EARNED HEREUNDER.


 


3.                                       CHANGE IN CONTROL.  IF A CHANGE IN
CONTROL (AS DEFINED ON EXHIBIT A TO THIS AGREEMENT) OCCURS FOLLOWING COMPLETION
OF THE FIRST FULL FISCAL QUARTER OF THE PERFORMANCE PERIOD BUT BEFORE THE
PAYMENT OF THE PERFORMANCE SHARES AS SET FORTH IN SECTION 7 BELOW, THE
CORPORATION SHALL PAY TO THE GRANTEE, AS SOON AS PRACTICABLE FOLLOWING THE
CHANGE IN CONTROL, A NUMBER OF PERFORMANCE SHARES EQUAL TO (I) THE NUMBER OF
PERFORMANCE SHARES TO WHICH THE GRANTEE WOULD HAVE BEEN ENTITLED UNDER SECTION 2
ABOVE BASED ON THE PERFORMANCE OF THE CORPORATION DURING THE FULL FISCAL
QUARTERS COMPLETED DURING THE PERFORMANCE PERIOD UNTIL THE DATE OF THE CHANGE IN
CONTROL (AND ANNUALIZED BASED ON THE COMPLETED FISCAL QUARTERS FOR ANY PARTIAL
YEARS DURING THE PERFORMANCE PERIOD), MULTIPLIED BY (II) A FRACTION, THE
NUMERATOR OF WHICH IS THE NUMBER OF FULL FISCAL QUARTERS COMPLETED DURING THE
PERFORMANCE PERIOD UNTIL THE DATE OF THE CHANGE IN CONTROL AND THE DENOMINATOR
OF WHICH IS 12.


 


4.                                       RETIREMENT, DISABILITY, DEATH OR
TERMINATION WITHOUT CAUSE.  IF THE GRANTEE’S EMPLOYMENT WITH THE CORPORATION OR
A SUBSIDIARY TERMINATES FOLLOWING COMPLETION OF THE FIRST FULL FISCAL QUARTER OF
THE PERFORMANCE PERIOD BUT BEFORE THE PAYMENT OF THE PERFORMANCE SHARES AS SET
FORTH IN SECTION 7 BELOW DUE TO (A) THE GRANTEE’S RETIREMENT APPROVED BY THE
CORPORATION, (B) DISABILITY, (C) DEATH OR (D) A TERMINATION BY THE CORPORATION
WITHOUT CAUSE, THE CORPORATION SHALL PAY TO THE GRANTEE OR HIS OR HER EXECUTOR

 

4

--------------------------------------------------------------------------------


 


OR ADMINISTRATOR, AS THE CASE MAY BE, AS SOON AS PRACTICABLE FOLLOWING SUCH
TERMINATION OF EMPLOYMENT, A NUMBER OF PERFORMANCE SHARES EQUAL TO (I) THE
NUMBER OF PERFORMANCE SHARES TO WHICH THE GRANTEE WOULD HAVE BEEN ENTITLED UNDER
SECTION 2 ABOVE BASED ON THE PERFORMANCE OF THE CORPORATION DURING THE FULL
FISCAL QUARTERS COMPLETED DURING THE PERFORMANCE PERIOD UNTIL THE DATE OF
TERMINATION (AND ANNUALIZED BASED ON THE COMPLETED FISCAL QUARTERS FOR ANY
PARTIAL YEARS DURING THE PERFORMANCE PERIOD), MULTIPLIED BY (II) A FRACTION, THE
NUMERATOR OF WHICH IS THE NUMBER OF FULL FISCAL QUARTERS THE GRANTEE WAS
EMPLOYED DURING THE PERFORMANCE PERIOD AND THE DENOMINATOR OF WHICH IS 12.  FOR
PURPOSES OF THIS AGREEMENT, “DISABILITY” MEANS THE GRANTEE’S PERMANENT AND TOTAL
DISABILITY AS DEFINED IN SECTION 22(E)(3) OF THE CODE.


 


5.                                       OTHER TERMINATION.  IF THE GRANTEE’S
EMPLOYMENT WITH THE CORPORATION OR A SUBSIDIARY TERMINATES BEFORE THE PAYMENT OF
THE PERFORMANCE SHARES AS PROVIDED IN SECTION 7 HEREOF FOR ANY REASON OTHER THAN
AS SET FORTH IN SECTION 4 ABOVE, THE PERFORMANCE SHARES WILL BE FORFEITED.


 


6.                                       LEAVES OF ABSENCE.  IF THE GRANTEE WAS
ON SHORT-TERM DISABILITY, LONG-TERM DISABILITY OR UNPAID LEAVE OF ABSENCE
APPROVED BY THE CORPORATION FOR MORE THAN 30 CALENDAR DAYS DURING ANY FISCAL
QUARTER DURING THE PERFORMANCE PERIOD, THE NUMBER OF PERFORMANCE SHARES EARNED
BY THE GRANTEE WILL BE REDUCED SUCH THAT THE GRANTEE WILL ONLY BE ENTITLED TO
(I) THE NUMBER OF PERFORMANCE SHARES TO WHICH THE GRANTEE WOULD HAVE BEEN
ENTITLED UNDER SECTION 2 ABOVE BASED ON THE PERFORMANCE OF THE CORPORATION
DURING THE PERFORMANCE PERIOD, MULTIPLIED BY (II) A FRACTION, THE NUMERATOR OF
WHICH IS THE NUMBER OF FISCAL QUARTERS THE GRANTEE WAS EMPLOYED DURING THE
PERFORMANCE PERIOD (EXCLUDING ANY FISCAL QUARTERS DURING WHICH THE GRANTEE WAS
ON A LEAVE OF ABSENCE FOR MORE THAN 30 CALENDAR DAYS) AND THE DENOMINATOR OF
WHICH IS 12.


 


7.                                       PAYMENT OF PERFORMANCE SHARES.  PAYMENT
OF ANY PERFORMANCE SHARES THAT BECOME EARNED AS SET FORTH HEREIN WILL BE MADE IN
THE FORM OF COMMON SHARES.  EXCEPT AS OTHERWISE PROVIDED IN SECTIONS 3 AND 4,
PAYMENT WILL BE MADE AS SOON AS PRACTICABLE AFTER THE RECEIPT OF AUDITED
FINANCIAL STATEMENTS OF THE CORPORATION RELATING TO THE LAST FISCAL YEAR OF THE
PERFORMANCE PERIOD AND THE DETERMINATION BY THE COMMITTEE (OR THE INDEPENDENT
MEMBERS OF THE BOARD OF DIRECTORS) OF THE LEVEL OF ATTAINMENT OF THE MANAGEMENT
OBJECTIVES, BUT IN NO EVENT SHALL SUCH PAYMENT OCCUR AFTER MARCH 15, 2009. 
PERFORMANCE SHARES WILL BE FORFEITED IF THEY ARE NOT EARNED AT THE END OF THE
PERFORMANCE PERIOD AND, EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, IF THE
GRANTEE CEASES TO BE EMPLOYED BY THE CORPORATION OR A SUBSIDIARY AT ANY TIME
PRIOR TO SUCH SHARES BECOMING EARNED.  TO THE EXTENT THAT THE CORPORATION OR ANY
SUBSIDIARY IS REQUIRED TO WITHHOLD ANY FEDERAL, STATE, LOCAL OR FOREIGN TAX IN
CONNECTION WITH THE PAYMENT OF EARNED PERFORMANCE SHARES PURSUANT TO THIS
AGREEMENT, IT SHALL BE A CONDITION TO THE RECEIPT OF SUCH PERFORMANCE SHARES
THAT THE GRANTEE MAKE ARRANGEMENTS SATISFACTORY TO THE CORPORATION OR SUCH
SUBSIDIARY FOR PAYMENT OF SUCH TAXES REQUIRED TO BE WITHHELD.  THIS TAX
WITHHOLDING OBLIGATION SHALL BE SATISFIED BY THE CORPORATION WITHHOLDING
PERFORMANCE SHARES OTHERWISE PAYABLE PURSUANT TO THIS AWARD.


 


8.                                       CASH DIVIDENDS.  CASH DIVIDENDS ON THE
PERFORMANCE SHARES COVERED BY THIS AGREEMENT SHALL BE SEQUESTERED BY THE
CORPORATION FROM AND AFTER THE DATE OF GRANT UNTIL SUCH TIME

 

5

--------------------------------------------------------------------------------


 


AS ANY OF SUCH PERFORMANCE SHARES BECOME EARNED IN ACCORDANCE WITH THIS
AGREEMENT, WHEREUPON SUCH DIVIDENDS SHALL BE CONVERTED INTO A NUMBER OF COMMON
SHARES (BASED ON THE MARKET VALUE PER SHARE ON THE DATE SUCH PERFORMANCE SHARES
BECOME EARNED) TO THE EXTENT SUCH DIVIDENDS ARE ATTRIBUTABLE TO PERFORMANCE
SHARES THAT HAVE BECOME EARNED.  TO THE EXTENT THAT PERFORMANCE SHARES COVERED
BY THIS AGREEMENT ARE FORFEITED, ALL OF THE DIVIDENDS SEQUESTERED WITH RESPECT
TO SUCH PERFORMANCE SHARES SHALL ALSO BE FORFEITED.  NO INTEREST SHALL BE
PAYABLE WITH RESPECT TO ANY SUCH DIVIDENDS.


 


9.                                       NON-ASSIGNABILITY.  THE PERFORMANCE
SHARES AND THE COMMON SHARES SUBJECT TO THIS GRANT OF PERFORMANCE SHARES ARE
PERSONAL TO THE GRANTEE AND MAY NOT BE SOLD, EXCHANGED, ASSIGNED, TRANSFERRED,
PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF BY THE GRANTEE UNTIL THEY BECOME
EARNED AS PROVIDED IN THIS AGREEMENT; PROVIDED, HOWEVER, THAT THE GRANTEE’S
RIGHTS WITH RESPECT TO SUCH PERFORMANCE SHARES AND COMMON SHARES MAY BE
TRANSFERRED BY WILL OR PURSUANT TO THE LAWS OF DESCENT AND DISTRIBUTION.  ANY
PURPORTED TRANSFER OR ENCUMBRANCE IN VIOLATION OF THE PROVISIONS OF THIS
SECTION 9, SHALL BE VOID, AND THE OTHER PARTY TO ANY SUCH PURPORTED TRANSACTION
SHALL NOT OBTAIN ANY RIGHTS TO OR INTEREST IN SUCH PERFORMANCE SHARES OR COMMON
SHARES.


 


10.                                 ADJUSTMENTS.  IN THE EVENT OF ANY CHANGE IN
THE NUMBER OF COMMON SHARES BY REASON OF A MERGER, CONSOLIDATION,
REORGANIZATION, RECAPITALIZATION, OR SIMILAR TRANSACTION, OR IN THE EVENT OF A
STOCK DIVIDEND, STOCK SPLIT, OR DISTRIBUTION TO SHAREHOLDERS (OTHER THAN NORMAL
CASH DIVIDENDS), THE COMMITTEE SHALL ADJUST THE NUMBER AND CLASS OF SHARES
SUBJECT TO OUTSTANDING PERFORMANCE SHARES AND OTHER VALUE DETERMINATIONS
APPLICABLE TO OUTSTANDING PERFORMANCE SHARES.  NO ADJUSTMENT PROVIDED FOR IN
THIS SECTION 10 SHALL REQUIRE THE CORPORATION TO ISSUE ANY FRACTIONAL SHARE.


 


11.                                 COMPLIANCE WITH SECTION 409A OF THE CODE. 
TO THE EXTENT APPLICABLE, IT IS INTENDED THAT THIS AGREEMENT AND THE PLAN COMPLY
WITH THE PROVISIONS OF SECTION 409A OF THE CODE, SO THAT THE INCOME INCLUSION
PROVISIONS OF SECTION 409A(A)(1) OF THE CODE DO NOT APPLY TO THE GRANTEE.  THIS
AGREEMENT AND THE PLAN SHALL BE ADMINISTERED IN A MANNER CONSISTENT WITH THIS
INTENT, AND ANY PROVISION THAT WOULD CAUSE THE AGREEMENT OR THE PLAN TO FAIL TO
SATISFY SECTION 409A OF THE CODE SHALL HAVE NO FORCE AND EFFECT UNTIL AMENDED TO
COMPLY WITH SECTION 409A OF THE CODE (WHICH AMENDMENT MAY BE RETROACTIVE TO THE
EXTENT PERMITTED BY SECTION 409A OF THE CODE AND MAY BE MADE BY THE CORPORATION
WITHOUT THE CONSENT OF THE GRANTEE).  IN PARTICULAR, TO THE EXTENT THE GRANTEE
HAS A RIGHT TO RECEIVE PAYMENT PURSUANT TO SECTIONS 3 OR 4 AND THE EVENT
TRIGGERING THE RIGHT TO PAYMENT DOES NOT CONSTITUTE A PERMITTED DISTRIBUTION
EVENT UNDER SECTION 409A(A)(2) OF THE CODE, THEN NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN SECTIONS 3, 4 OR 7 ABOVE, ISSUANCE OF THE COMMON SHARES WILL BE
MADE, TO THE EXTENT NECESSARY TO COMPLY WITH SECTION 409A OF THE CODE, TO THE
GRANTEE ON THE EARLIER OF (A) THE GRANTEE’S “SEPARATION FROM SERVICE” WITH THE
CORPORATION (DETERMINED IN ACCORDANCE WITH SECTION 409A); PROVIDED, HOWEVER,
THAT IF THE GRANTEE IS A “SPECIFIED EMPLOYEE” (WITHIN THE MEANING OF
SECTION 409A), THE GRANTEE’S DATE OF ISSUANCE OF THE COMMON SHARES SHALL BE THE
DATE THAT IS SIX MONTHS AFTER THE DATE OF THE GRANTEE’S SEPARATION OF SERVICE
WITH THE CORPORATION; (B) THE DATE THE PAYMENT WOULD OTHERWISE OCCUR UNDER THIS
AGREEMENT; OR (C) THE GRANTEE’S DEATH.  REFERENCE TO SECTION 409A OF THE CODE
WILL ALSO INCLUDE ANY PROPOSED, TEMPORARY OR FINAL

 

6

--------------------------------------------------------------------------------


 


REGULATIONS, OR ANY OTHER GUIDANCE, PROMULGATED WITH RESPECT TO SUCH SECTION BY
THE U.S. DEPARTMENT OF THE TREASURY OR THE INTERNAL REVENUE SERVICE.


 


12.                                 MISCELLANEOUS.


 


(A)                                  THE CONTENTS OF THIS AGREEMENT ARE SUBJECT
IN ALL RESPECTS TO THE TERMS AND CONDITIONS OF THE PLAN AS APPROVED BY THE BOARD
OF DIRECTORS AND THE STOCKHOLDERS OF THE CORPORATION, WHICH ARE CONTROLLING. 
THE INTERPRETATION AND CONSTRUCTION BY THE BOARD OF DIRECTORS AND/OR THE
COMMITTEE OF ANY PROVISION OF THE PLAN OR THIS AGREEMENT SHALL BE FINAL AND
CONCLUSIVE UPON THE GRANTEE, THE GRANTEE’S ESTATE, EXECUTOR, ADMINISTRATOR,
BENEFICIARIES, PERSONAL REPRESENTATIVE AND GUARDIAN AND THE CORPORATION AND ITS
SUCCESSORS AND ASSIGNS.  UNLESS OTHERWISE INDICATED, THE CAPITALIZED TERMS USED
IN THIS AGREEMENT SHALL HAVE THE SAME MEANINGS AS SET FORTH IN THE PLAN.


 


(B)                                 THE GRANT OF THE PERFORMANCE SHARES IS
DISCRETIONARY AND WILL NOT BE CONSIDERED TO BE AN EMPLOYMENT CONTRACT OR A PART
OF THE GRANTEE’S TERMS AND CONDITIONS OF EMPLOYMENT OR OF THE GRANTEE’S SALARY
OR COMPENSATION.  THE GRANTEE’S ACCEPTANCE OF THIS GRANT CONSTITUTES THE
GRANTEE’S CONSENT TO THE TRANSFER OF DATA AND INFORMATION FROM NON-U.S. ENTITIES
RELATED TO THE CORPORATION CONCERNING OR ARISING OUT OF THIS GRANT TO THE
CORPORATION AND TO ENTITIES ENGAGED BY THE CORPORATION TO PROVIDE SERVICES IN
CONNECTION WITH THIS GRANT FOR PURPOSES OF ANY APPLICABLE PRIVACY, INFORMATION
OR DATA PROTECTION LAWS AND REGULATIONS.


 


(C)                                  THIS AGREEMENT, AND THE TERMS AND
CONDITIONS OF THE PLAN, SHALL BIND, AND INURE TO THE BENEFIT OF THE GRANTEE, THE
GRANTEE’S ESTATE, EXECUTOR, ADMINISTRATOR, BENEFICIARIES, PERSONAL
REPRESENTATIVE AND GUARDIAN AND THE CORPORATION AND ITS SUCCESSORS AND ASSIGNS.


 


(D)                                 THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF DELAWARE (BUT NOT INCLUDING THE CHOICE OF LAW RULES THEREOF).


 


(E)                                  ANY AMENDMENT TO THE PLAN SHALL BE DEEMED
TO BE AN AMENDMENT TO THIS AGREEMENT TO THE EXTENT THAT THE AMENDMENT IS
APPLICABLE HERETO.  THE TERMS AND CONDITIONS OF THIS AGREEMENT MAY NOT BE
MODIFIED, AMENDED OR WAIVED, EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY A DULY
AUTHORIZED EXECUTIVE OFFICER AT THE CORPORATION.  NOTWITHSTANDING THE FOREGOING,
NO AMENDMENT SHALL ADVERSELY AFFECT THE GRANTEE’S RIGHTS UNDER THIS AGREEMENT
WITHOUT THE GRANTEE’S CONSENT.


 


13.                                 NOTICES.  ALL NOTICES UNDER THIS AGREEMENT
TO THE CORPORATION MUST BE DELIVERED PERSONALLY OR MAILED TO THE CORPORATION AT
ITS PRINCIPAL OFFICE, ADDRESSED TO THE ATTENTION OF STOCK PLAN ADMINISTRATION. 
THE CORPORATION’S ADDRESS MAY BE CHANGED AT ANY TIME BY WRITTEN NOTICE OF SUCH
CHANGE TO THE GRANTEE.  ALSO, ALL NOTICES UNDER THIS AGREEMENT TO THE GRANTEE
WILL BE DELIVERED PERSONALLY OR MAILED TO THE GRANTEE AT HIS OR HER ADDRESS AS
SHOWN FROM TIME TO TIME IN THE CORPORATION’S RECORDS.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Performance
Shares Agreement, or caused this Performance Shares Agreement to be duly
executed on their behalf, as of the day and year first above written.

 

 

 

TRANSACTION SYSTEMS ARCHITECTS, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Grantee

 

8

--------------------------------------------------------------------------------


 

Exhibit A

 

For purposes of this Agreement, “Change in Control” means:

 

(a) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”), of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either
(i) the then-outstanding shares of common stock of the Corporation (the
“Outstanding Corporation Common Stock”) or (ii) the combined voting power of the
then-outstanding voting securities of the Corporation entitled to vote generally
in the election of directors (the “Outstanding Corporation Voting Securities”);
provided, however, that the following acquisitions shall not constitute a Change
in Control: (A) any acquisition directly from the Corporation (excluding an
acquisition by virtue of the exercise of a conversion privilege), (B) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Corporation or any corporation controlled by the Corporation
or (C) any acquisition by any corporation pursuant to a reorganization, merger
or consolidation, if, following such reorganization, merger or consolidation,
the conditions described in sub-clauses (i), (ii) and (iii) of clause (c) are
satisfied; or

 

(b) if individuals who, as of the date hereof, constitute the Board of Directors
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Corporation’s stockholders, was approved by a vote of at least two-thirds of the
directors then constituting the Incumbent Board shall be considered as though
such individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest subject to Rule 14a-11
of Regulation 14A promulgated under the Exchange Act or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board; or

 

(c) approval by the stockholders of the Corporation of a reorganization, merger
or consolidation, unless following such reorganization, merger or consolidation
(i) more than 60% of, respectively, the then-outstanding shares of common stock
of the corporation resulting from such reorganization, merger or consolidation
and the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Corporation Common Stock and Outstanding Corporation Voting
Securities immediately prior to such reorganization, merger, or consolidation in
substantially the same proportions as their ownership, immediately prior to such
reorganization, merger or consolidation, of the Outstanding Corporation Common
Stock and Outstanding Corporation Voting Securities, as the case may be (for
purposes of determining whether such percentage test is satisfied, there shall
be excluded from the number of shares and voting securities of the resulting
corporation owned by the Corporation’s stockholders, but not from the total
number of outstanding shares and voting securities of the resulting corporation,
any shares or voting securities received by any such stockholder in respect of
any consideration other than shares or voting securities of the

 

A-1

--------------------------------------------------------------------------------


 

Corporation), (ii) no Person (excluding the Corporation, any employee benefit
plan (or related trust) of the Corporation, any qualified employee benefit plan
of such corporation resulting from such reorganization, merger or consolidation
and any Person beneficially owning, immediately prior to such reorganization,
merger or consolidation, directly or indirectly, 20% or more of the Outstanding
Corporation Common Stock or Outstanding Corporation Voting Securities, as the
case may be) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such reorganization, merger or consolidation or the combined
voting power of the then-outstanding voting securities of such corporation
entitled to vote generally in the election of directors and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such reorganization, merger or consolidation were members of the Incumbent
Board at the time of the execution of the initial agreement providing for such
reorganization, merger or consolidation; or

 

(d) approval by the stockholders of the Corporation of a complete liquidation or
dissolution of the Corporation or (ii) the first to occur of (A) the sale or
other disposition (in one transaction or a series of related transactions) of
all or substantially all of the assets of the Corporation, or (B) the approval
by the stockholders of the Corporation of any such sale or disposition, other
than, in each case, any such sale or disposition to a corporation, with respect
to which immediately thereafter, (1) more than 60% of, respectively, the
then-outstanding shares of common stock of such corporation and the combined
voting power of the then-outstanding voting securities of such corporation
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners, respectively, of the outstanding
Corporation Common Stock and Outstanding Corporation Voting Securities
immediately prior to such sale or other disposition in substantially the same
proportion as their ownership, immediately prior to such sale or other
disposition, of the Outstanding Corporation Common Stock and Outstanding
Corporation Voting Securities, as the case may be (for purposes of determining
whether such percentage test is satisfied, there shall be excluded from the
number of shares and voting securities of the transferee corporation owned by
the Corporation’s stockholders, but not from the total number of outstanding
shares and voting securities of the transferee corporation, any shares or voting
securities received by any such stockholder in respect of any consideration
other than shares or voting securities of the Corporation), (2) no Person
(excluding the Corporation and any employee benefit plan (or related trust) of
the Corporation, any qualified employee benefit plan of such transferee
corporation and any Person beneficially owning, immediately prior to such sale
or other disposition, directly or indirectly, 20% or more of the Outstanding
Corporation Common Stock or Outstanding Corporation Voting Securities, as the
case may be) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then-outstanding shares of common stock of such transferee
corporation and the combined voting power of the then-outstanding voting
securities of such transferee corporation entitled to vote generally in the
election of directors and (3) at least a majority of the members of the board of
directors of such transferee corporation were members of the Incumbent Board at
the time of the execution of the initial agreement or action of the board
providing for such sale or other disposition of assets of the Corporation.

 

A-2

--------------------------------------------------------------------------------